Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150695                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re APPLICATION OF MICHIGAN ELECTRIC                                                                             Justices
  TRANSMISSION COMPANY FOR
  TRANSMISSION LINE
  _________________________________________
  CHARTER TOWNSHIP OF OSHTEMO,
           Appellant,
  v                                                                SC: 150695
                                                                   COA: 317893
                                                                   MPSC No.: 00-017041
  MICHIGAN ELECTRIC TRANSMISSION
  COMPANY LLC,
           Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the Electric Transmission Line
  Certification Act, 1995 PA 30, effective May 17, 1995, is consistent with the first
  sentence of Const 1963, art 7, § 29.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           s1216
                                                                              Clerk